DETAILED ACTION
	This is a Non-final Office Action on the merits for U.S. App. 17/329,089. 
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “A grid fixing apparatus having a spacer-integrated retaining clip” and later defines “a retaining clip” and “a spacer,” which thus renders the claimed invention indefinite since one of ordinary skill in the art would not know whether two separate clips and spacers are required or whether the clip in line 4 and the spacer of line 7 refer back to the clip and spacer as defined in the preamble. For examining purposes and in light of the specification and drawings, the clip and spacer of the subparagraphs of claim 1 are considered to refer back to the clip and spacer of the preamble. Moreover, claims 2-5 are rendered indefinite for their dependencies upon claim 1. 
Furthermore, claim 1 is defined as being directed towards a grid fixing apparatus, but later positively defines elements of the grid fixing apparatus as being in direct contact with a grid reinforcement material and a pin that maintains the grid reinforcement material relative to an object and thus one would not know whether an assembly that includes the object and grid reinforcement material is required or whether such limitations instead define “configured to” language such that the grid fixing apparatus is configured to position a grid reinforcement material and object relative to one another as defined. For examining purposes and in light of the specification and drawings, claim 1 is considered directed towards an assembly which includes the object and grid reinforcement material along with the grid fixing apparatus. Moreover, claims 2-5 are rendered indefinite for their dependencies upon claim 1.
Claims 1, 7, 12, and 17 each define “a/the lattice-type grid reinforcement material,” which renders the claimed invention indefinite, since the term “type” appears to broaden the term “lattice” in such a manner that one of ordinary skill in the art would not know what scope is being defined by such limitations. For examining purposes and in light of the specification and drawings, “lattice type” is considered to define a lattice, where the term “type” does not further broaden such a term. Moreover, claims 2-5, 8-10, 13-15, and 18-20 are rendered indefinite for their dependencies upon claim 1, 7, 12, or 17. Moreover, claims 7, 12, and 17 define “the lattice-type grid reinforcement material,” which was not previously defined and thus renders the claimed invention indefinite since one of ordinary skill in the art would not know what grid material that is of a lattice type is being referred back to. For examining purposes and in light of the specification and drawings, such limitations are considered to define the grid reinforcement material as previously defined further comprises a lattice structure. Moreover, claims 8-10, 13-15, and 18-20 are rendered indefinite for their dependencies upon claim 7, 12, or 17.
Claim 5 defines “the other side,” which lacks antecedent basis and renders the claimed invention indefinite since such an other side has not been previously defined and one of ordinary skill in the art would not know what other side is being referred back to. For examining purposes and in light of the specification and drawings, such limitations are recommended to define a second side of the body portion to clarify such limitations. Furthermore, claims 10, 15, and 20 include similar limitations and are similarly rejected and interpreted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-11, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pape (DE 8231016).
Regarding claim 1, Pape discloses a grid fixing apparatus having a spacer-integrated retaining clip for grid reinforcement, which is a grid fixing apparatus for grid reinforcement of an object, the grid fixing apparatus comprising:
a retaining clip (element #2 or alternatively the horizontal flange portion of element #3) which has a first through-hole formed in a central portion (see figure 1, where the through hole receives nail #1) and comes in direct contact with a lattice-type grid reinforcement material (#6) so that the grid reinforcement material is fixed (see figure 1);
a spacer (the whole element #3 or alternatively the vertical portion of element #3) which has a second-through-hole (the hole which the nail #1 is received within) corresponding to the first through-hole formed therein (see figure 1) and which is integrally formed (as depicted and disclosed within figure 8 of the present application, the spacer and clip can be separately formed but later attached to one another so as to be integrally formed as presently defined, where figure 1 of Pape depicts how the spacer #3 and clip #2 are integrally formed through the nail #1 as defined. Alternatively, element #3 integrally forms the spacer and clip out of a single piece of material.) with a lower surface of the retaining clip so that the retaining clip maintains a predetermined distance from an object (#8; see figures 1 and 4); and
an anchor pin (#1) which is tacked using a tacker or tacking device (spreader device #9 provides the tacking as required to attach pin to object #8) and passes through the first through-hole formed in the retaining clip and the second through-hole formed in the spacer to be tacked into the object (see figure 1),
wherein the grid reinforcement material is fixed in vertical and horizontal directions by the retaining clip in a state in which the grid reinforcement material maintains a predetermined distance from the object by the spacer so that the grid reinforcement material is precisely constructed on the object (see figure 1, where horizontal and vertical movement is prevented due to the clip, spacer, and pin location relative to mesh #6).
Regarding claim 3, Pape discloses the grid reinforcement material is fixed to one or both sides of an upper surface of the retaining clip, and the retaining clip is simply mounted or the grid reinforcement material is fixed to the retaining clip using an adhesive (Figure 1 depicts the clip is simply fixed on both right and left sides of upper surface to the grid material #6 using the clamping force from the pin #1. Alternatively, when the clip is formed by the horizontal portion of element #3, the upper surface of such a clip is mounted against the bottom of the grid #6.).
Regarding claim 4, Pape discloses wherein when the retaining clip is formed to be stacked above and below the grid reinforcement material (such limitations are considered optional, where figure 1 of Pape depicts the option when only one spacer is needed and thus need not require the following limitations), in addition to a first spacer for maintaining a distance from the object, a second spacer corresponding to a diameter of the grid reinforcement material is formed to be stacked (see explanation above, where element #4 can be considered the second spacer as defined).
Regarding claim 5, Pape discloses the anchor pin includes: a tip portion (the bottom tip portion of figure 1) sharply formed so that the anchor pin is tacked into the object (see figure 1, where the tip is sharp to a point and is configured to tack to object through element #9); a body portion (the shaft of figure 1) which has one side connected to the tip portion and the other side connected to a head portion (see figure 1, where the wider portion at the top is considered the head portion); and the head portion formed at the other side of the body portion to allow hitting to be performed using the tacker or tacking device (see figure 1).
Regarding claim 6, Pape discloses a grid fixing method using a grid fixing apparatus including a spacer-integrated retaining clip, which is a grid fixing method using a grid fixing apparatus for grid reinforcement of an object, the grid fixing method comprising:
mounting a grid reinforcement material (#6) in close contact with an object (#8) subject to grid reinforcement (see figure 1);
mounting a spacer (#3) and a retaining clip (#2) of a grid fixing apparatus on the grid reinforcement material (see figure 1); and
passing an anchor pin (#1) of the grid fixing apparatus through the retaining clip and the spacer to tack the anchor pin of the grid fixing apparatus into the object (see figure 1, where the pin #1 passes through respective holes of the clip and spacer to fix the mesh #6 to substrate #8),
wherein the object is concrete, an outer wall body, or a pavement base layer (the object #8 is disclosed as a façade wall and thus can be considered an outer wall body), and
the grid reinforcement material is fixed in vertical and horizontal directions by the retaining clip in a state in which the grid reinforcement material maintains a predetermined distance from the object by the spacer so that the grid reinforcement material is precisely constructed on the object (see figure 1, where horizontal and vertical movement is prevented due to the clip, spacer, and pin location relative to mesh #6).
Regarding claim 7, Pape discloses the grid fixing apparatus includes:
the retaining clip (#2) which has a first through-hole formed in a central portion (see figure 1, where the through hole receives pin #1) and comes in direct contact with the lattice-type grid reinforcement material (#6) so that the grid reinforcement material is fixed (see figure 1);
the spacer (#3) which has a second-through-hole (the hole which the pin #1 is received within) corresponding to the first through-hole formed therein (see figure 1) and which is integrally formed (as depicted and disclosed within figure 8 of the present application, the spacer and clip can be separately formed but later attached to one another so as to be integrally formed as presently defined, where figure 1 of Pape depicts how the spacer #3 and clip #2 are integrally formed through the pin #1 as defined) with a lower surface of the retaining clip so that the retaining clip maintains a predetermined distance from an object (#8; see figure 1); and
the anchor pin (#1) which is tacked using a tacker or tacking device (tacking device #9) and passes through the first through-hole formed in the retaining clip and the second through-hole formed in the spacer to be tacked into the object (see figure 1).
Regarding claim 9, Pape discloses the grid reinforcement material is fixed to one or both sides of an upper surface of the retaining clip, and the retaining clip is simply mounted or the grid reinforcement material is fixed to the retaining clip using an adhesive (Figure 1 depicts the clip is simply fixed on left and right sides of the upper surface to the grid material #6 using the clamping force from the pin #1. Alternatively, when the clip is formed by the horizontal portion of element #3, the upper surface of such a clip is mounted against the bottom of the grid #6.).
Regarding claim 10, Pape discloses the anchor pin includes: a tip portion (the bottom tip portion of figure 1) sharply formed so that the anchor pin is tacked into the object (see figure 1, where the tip is sharp to a point and configured to tack to object through element #9); a body portion (the shaft of figure 1) which has one side connected to the tip portion and the other side connected to a head portion (see figure 1, where the wider portion at the top is considered the head portion); and the head portion formed at the other side of the body portion to allow hitting to be performed using the tacker or tacking device (see figure 1).
Regarding claim 11, Pape discloses a grid fixing method using a grid fixing apparatus including a spacer-integrated retaining clip, which is a grid fixing method using a grid fixing apparatus for grid reinforcement of an object, the grid fixing method comprising:
mounting a grid reinforcement material (#6) on an object (#8) subject to grid reinforcement (see figure 1) so that the grid reinforcement material is spaced apart therefrom (see figure 1);
mounting a first spacer and a first retaining clip of a grid fixing apparatus on a lower portion of the grid reinforcement material (see figure 1, where the lower element #4 is considered an integrally formed first spacer #4 and retaining clip #5);
forming a second spacer (the middle spacer #3 of figure 1) and a second retaining clip (#2) on an upper portion of the first spacer and the first retaining clip (see figure 1) and fixing the grid reinforcement material between the first retaining clip and the second retaining clip (see figure 1);
passing an anchor pin (#1) of the grid fixing apparatus through the second retaining clip, the second spacer, the first retaining clip, and the first spacer to tack the anchor pin of the grid fixing apparatus into the object (see figure 1, where the pin #1 passes through respective holes of the clip and spacer to fix the mesh #6 to substrate #8), and
constructing a binder on an entire surface of the grid reinforcement material (the plaster that is to be sprayed over the grid reinforcement material #6 when the assembly is finally positioned and attached to the old wall #8)
wherein the grid reinforcement material is fixed in vertical and horizontal directions by the first retaining clip and the second retaining clip in a state in which the grid reinforcement material maintains a predetermined distance from the object by the first spacer so that the grid reinforcement material is precisely constructed on the object (see figure 1, where horizontal and vertical movement is prevented due to the clip, spacer, and pin location relative to mesh #6).
Regarding claim 16, Pape discloses a grid fixing method using a grid fixing apparatus including a spacer-integrated retaining clip, which is a grid fixing method using a grid fixing apparatus for grid reinforcement of an object, the grid fixing method comprising:
constructing a first binder on an object subject to grid reinforcement (Element #7 is disclosed as an insulation layer which can be blown on the old wall #8, where such an insulation can be considered the first binder provided on object #8. Alternatively, the plaster of the old wall #8 can be considered the binder which is applied over a structural frame of the wall that can be considered the object as defined.);
mounting a grid reinforcement material (#6) in close contact with a surface of a layer of the first binder (the top surface of the layer in figure 1);
mounting a spacer (#3) and a retaining clip (#2) of a grid fixing apparatus on the grid reinforcement material (see figure 1);
passing an anchor pin (#1) of the grid fixing apparatus through the retaining clip and the spacer to tack the anchor pin of the grid fixing apparatus into the object (see figure 1, where the pin #1 passes through respective holes of the clip and spacer to fix the mesh #6 to substrate #8), and
constructing a second binder on an entire surface of the grid material (the new plaster that is to be applied over the anchor assembly and mesh #6 to further reinforce the substrate #8),
wherein the grid reinforcement material is fixed in vertical and horizontal directions by the retaining clip in a state in which the grid reinforcement material maintains a predetermined distance from the object by the spacer so that the grid reinforcement material is precisely constructed on the object (see figures 1 and 4, where horizontal and vertical movement is prevented due to the clip, spacer, and pin location relative to mesh #6).
Regarding claim 17, Pape discloses the grid fixing apparatus includes:
the retaining clip (#2) which has a first through-hole formed in a central portion (see figure 1, where the through hole receives pin #1) and comes in direct contact with the lattice-type grid reinforcement material (#6) so that the grid reinforcement material is fixed (see figure 1);
the spacer (#3) which has a second-through-hole (the hole which the pin #1 is received within) corresponding to the first through-hole formed therein (see figure 1) and which is integrally formed (as depicted and disclosed within figure 8 of the present application, the spacer and clip can be separated formed but later attached to one another so as to be integrally formed as presently defined, where figure 1 of Pape depicts how the spacer #3 and clip #2 are integrally formed through the pin #1 as defined) with a lower surface of the retaining clip so that the retaining clip maintains a predetermined distance from an object (#8; see figure 1); and
the anchor pin (#1) which is tacked using a tacker or tacking device (tacking device #9) and passes through the first through-hole formed in the retaining clip and the second through-hole formed in the spacer to be tacked into the object (see figure 1).
Regarding claim 19, Pape discloses the grid reinforcement material is fixed to one or both sides of an upper surface of the retaining clip, and the retaining clip is simply mounted or the grid reinforcement material is fixed to the retaining clip using an adhesive (Figure 1 depicts the left and right sides of the upper surface of the clip extend over and are simply fixed to the grid material #6 using the clamping force from the pin #1. Alternatively, when the clip is formed by the horizontal portion of element #3, the upper surface of such a clip is mounted against the bottom of the grid #6.).
Regarding claim 20, Pape discloses the anchor pin includes: a tip portion (the bottom tip portion of figure 1) sharply formed so that the anchor pin is tacked into the object (see figure 1, where the tip is sharp and configured to tack to object through element #9); a body portion (the shaft of figure 1) which has one side connected to the tip portion and the other side connected to a head portion (see figure 1, where the wider portion at the top is considered the head portion); and the head portion formed at the other side of the body portion to allow hitting to be performed using the tacker or tacking device (see figure 1).

Claim(s) 1-4, 6-9, 11, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curbach (DE 102020101125).
Regarding claim 1, Curbach discloses a grid fixing apparatus having a spacer-integrated retaining clip for grid reinforcement, which is a grid fixing apparatus for grid reinforcement of an object, the grid fixing apparatus comprising:
a retaining clip (#8) which has a first through-hole formed in a central portion (see figures 1 and 4, where the through hole receives bolt #4) and comes in direct contact with a lattice-type grid reinforcement material (#2) so that the grid reinforcement material is fixed (see figures 1 and 4);
a spacer (#5) which has a second-through-hole (the hole which the bolt #4 is received within) corresponding to the first through-hole formed therein (see figures 1 and 4) and which is integrally formed (as depicted and disclosed within figure 8 of the present application, the spacer and clip can be separated formed but later attached to one another so as to be integrally formed as presently defined, where figure 4 of Curbach depicts how the spacer #5 and clip #8 are integrally formed through the bolt #4 as defined) with a lower surface of the retaining clip so that the retaining clip maintains a predetermined distance from an object (#3; see figures 1 and 4); and
an anchor pin (#4) which is tacked using a tacker or tacking device (threads or adhesive is used to attach bolt #4 to the hole #7 of substrate #3) and passes through the first through-hole formed in the retaining clip and the second through-hole formed in the spacer to be tacked into the object (see figures 1 and 4),
wherein the grid reinforcement material is fixed in vertical and horizontal directions by the retaining clip in a state in which the grid reinforcement material maintains a predetermined distance from the object by the spacer so that the grid reinforcement material is precisely constructed on the object (see figures 1 and 4, where horizontal and vertical movement is prevented due to the clip, spacer, and pin location relative to mesh #2).
Regarding claim 2, Curbach discloses the retaining clip is made of a non-corrosive metal, plastic or polypropylene (paragraph 12 discloses the anchoring elements are formed from a non-metal such as CFRP, which is considered to meet plastic as broadly defined) and is formed in a cross shape, a linear shape, a quadrilateral shape, or a circular shape (figure 1 depicts the clip #8 is circular in shape).
Regarding claim 3, Curbach discloses the grid reinforcement material is fixed to one or both sides of an upper surface of the retaining clip, and the retaining clip is simply mounted or the grid reinforcement material is fixed to the retaining clip using an adhesive (figures 1 and 4 depict the clip’s bottom side of the upper surface is fixed to the grid material #2, or the left and right sides of the upper surface is mounted to the grid material #2, where the clip and grid material can be attached to one another through threads or adhesive on the bolt #4 which holds the assembly together on the substrate #3).
Regarding claim 4, Curbach discloses wherein when the retaining clip is formed to be stacked above and below the grid reinforcement material (such limitations are considered optional, where figure 1 of Curbach depicts the option when only one spacer is needed), in addition to a first spacer (the bottom spacer #5 of figure 4) for maintaining a distance from the object, a second spacer (the top spacer #5 of figure 4) corresponding to a diameter of the grid reinforcement material is formed to be stacked (see figure 4).
Regarding claim 6, Curbach discloses a grid fixing method using a grid fixing apparatus including a spacer-integrated retaining clip, which is a grid fixing method using a grid fixing apparatus for grid reinforcement of an object, the grid fixing method comprising:
mounting a grid reinforcement material (#2) in close contact with an object (#3) subject to grid reinforcement (see figure 1);
mounting a spacer (#5) and a retaining clip (#8) of a grid fixing apparatus on the grid reinforcement material (see figure 1);
passing an anchor pin (#4) of the grid fixing apparatus through the retaining clip and the spacer to tack the anchor pin of the grid fixing apparatus into the object (see figures 1 and 4, where the pin #4 passes through respective holes of the clip and spacer to fix the mesh #2 to substrate #3),
wherein the object is concrete, an outer wall body, or a pavement base layer (the object #3 is disclosed as being old, existing concrete), and
the grid reinforcement material is fixed in vertical and horizontal directions by the retaining clip in a state in which the grid reinforcement material maintains a predetermined distance from the object by the spacer so that the grid reinforcement material is precisely constructed on the object (see figures 1 and 4, where horizontal and vertical movement is prevented due to the clip, spacer, and pin location relative to mesh #2).
Regarding claim 7, Curbach discloses the grid fixing apparatus includes:
the retaining clip (#8) which has a first through-hole formed in a central portion (see figures 2 and 4, where the through hole receives bolt #4) and comes in direct contact with the lattice-type grid reinforcement material (#2) so that the grid reinforcement material is fixed (see figures 1 and 4);
the spacer (#5) which has a second-through-hole (the hole which the bolt #4 is received within) corresponding to the first through-hole formed therein (see figures 1 and 4) and which is integrally formed (as depicted and disclosed within figure 8 of the present application, the spacer and clip can be separately formed but later attached to one another so as to be integrally formed as presently defined, where figure 4 of Curbach depicts how the spacer #5 and clip #8 are integrally formed through the bolt #4 as defined) with a lower surface of the retaining clip so that the retaining clip maintains a predetermined distance from an object (#3; see figures 1 and 4); and
the anchor pin (#4) which is tacked using a tacker or tacking device (threads or adhesive is used to attach bolt #4 to the hole #7 of substrate #3) and passes through the first through-hole formed in the retaining clip and the second through-hole formed in the spacer to be tacked into the object (see figures 1 and 4).
Regarding claim 8, Curbach discloses the retaining clip is made of a non-corrosive metal, plastic or polypropylene (paragraph 12 discloses the anchoring elements are formed from a non-metal such as CFRP, which is considered to meet plastic as broadly defined) and is formed in a cross shape, a linear shape, a quadrilateral shape, or a circular shape (figure 1 depicts the clip #8 is circular in shape).
Regarding claim 9, Curbach discloses the grid reinforcement material is fixed to one or both sides of an upper surface of the retaining clip, and the retaining clip is simply mounted or the grid reinforcement material is fixed to the retaining clip using an adhesive (figures 1 and 4 depict the clip’s bottom side of the upper surface is fixed to the grid material #2, where the two can be attached to one another through threads or adhesive on the bolt #4 which holds the assembly together on the substrate #3).
Regarding claim 11, Curbach discloses a grid fixing method using a grid fixing apparatus including a spacer-integrated retaining clip, which is a grid fixing method using a grid fixing apparatus for grid reinforcement of an object, the grid fixing method comprising:
mounting a grid reinforcement material (#2) on an object (#3) subject to grid reinforcement (see figure 1) so that the grid reinforcement material is spaced apart therefrom (see figure 4);
mounting a first spacer and a retaining clip of a grid fixing apparatus on a lower portion of the grid reinforcement material (see figure 4, where the lower element #5 is considered an integrally formed first spacer, such as one of the vertical projections extending from the horizontal portion, and a retaining clip formed by the horizontal portion and central opening, where such a spacer clip combination spaces the grid #2 from the object #3);
forming a second spacer (the middle spacer #5 of figure 4) and a second retaining clip (#8) on an upper portion of the first spacer and the first retaining clip (see figure 4) and fixing the grid reinforcement material between the first retaining clip and the second retaining clip (see figure 4);
passing an anchor pin (#4) of the grid fixing apparatus through the second retaining clip, the second spacer, the first retaining clip, and the first spacer to tack the anchor pin of the grid fixing apparatus into the object (see figures 1 and 4, where the pin #4 passes through respective holes of the clips and spacers to fix the mesh #2 to substrate #3), and
constructing a binder on an entire surface of the grid reinforcement material (concrete is to be applied over the anchor assembly and grid #2 in order to reinforcement and repair substrate #3)
wherein the grid reinforcement material is fixed in vertical and horizontal directions by the first retaining clip and the second retaining clip in a state in which the grid reinforcement material maintains a predetermined distance from the object by the first spacer so that the grid reinforcement material is precisely constructed on the object (see figures 1 and 4, where horizontal and vertical movement is prevented due to the clip, spacer, and pin location relative to mesh #2).
Regarding claim 16, Curbach discloses a grid fixing method using a grid fixing apparatus including a spacer-integrated retaining clip, which is a grid fixing method using a grid fixing apparatus for grid reinforcement of an object, the grid fixing method comprising:
constructing a first binder on an object subject to grid reinforcement (substrate #3 is formed from concrete, which is considered the first binder, where such a concrete can be considered applied and constructed on an object, either a foundation or other building element formed by concrete and which is subject to later grid reinforcement);
mounting a grid reinforcement material (#2) in close contact with a surface of a layer of the first binder (the top layer as depicted in figures 1 and 4);
mounting a spacer (#5) and a retaining clip (#8) of a grid fixing apparatus on the grid reinforcement material (see figure 1);
passing an anchor pin (#4) of the grid fixing apparatus through the retaining clip and the spacer to tack the anchor pin of the grid fixing apparatus into the object (see figures 1 and 4, where the pin #4 passes through respective holes of the clip and spacer to fix the mesh #2 to substrate #3),
and constructing a second binder on an entire surface of the grid material (the new concrete that is to be poured over the anchor assembly and mesh #2 to further reinforce the substrate #3),
wherein the grid reinforcement material is fixed in vertical and horizontal directions by the retaining clip in a state in which the grid reinforcement material maintains a predetermined distance from the object by the spacer so that the grid reinforcement material is precisely constructed on the object (see figures 1 and 4, where horizontal and vertical movement is prevented due to the clip, spacer, and pin location relative to mesh #2).
Regarding claim 17, Curbach discloses the grid fixing apparatus includes:
the retaining clip (#8) which has a first through-hole formed in a central portion (see figures 2 and 4, where the through hole receives bolt #4) and comes in direct contact with the lattice-type grid reinforcement material (#2) so that the grid reinforcement material is fixed (see figures 1 and 4);
the spacer (#5) which has a second-through-hole (the hole which the bolt #4 is received within) corresponding to the first through-hole formed therein (see figures 1 and 4) and which is integrally formed (as depicted and disclosed within figure 8 of the present application, the spacer and clip can be separately formed but later attached to one another so as to be integrally formed as presently defined, where figure 4 of Curbach depicts how the spacer #5 and clip #8 are integrally formed through the bolt #4 as defined) with a lower surface of the retaining clip so that the retaining clip maintains a predetermined distance from an object (#3; see figures 1 and 4); and
the anchor pin (#4) which is tacked using a tacker or tacking device (threads or adhesive is used to attach bolt #4 to the hole #7 of substrate #3) and passes through the first through-hole formed in the retaining clip and the second through-hole formed in the spacer to be tacked into the object (see figures 1 and 4).
Regarding claim 18, Curbach discloses the retaining clip is made of a non-corrosive metal, plastic or polypropylene (paragraph 12 discloses the anchoring elements are formed from a non-metal such as CFRP, which is considered to meet plastic as broadly defined) and is formed in a cross shape, a linear shape, a quadrilateral shape, or a circular shape (figure 1 depicts the clip #8 is circular in shape).
Regarding claim 19, Curbach discloses the grid reinforcement material is fixed to one or both sides of an upper surface of the retaining clip, and the retaining clip is simply mounted or the grid reinforcement material is fixed to the retaining clip using an adhesive (figures 1 and 4 depict the clip’s bottom side of the upper surface is fixed to the grid material #2 or the left and right sides of the upper surface are fixed to the grid material through bolt, where the two can be attached to one another through threads or adhesive on the bolt #4 which holds the assembly together on the substrate #3).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pape or, in the alternative, under 35 U.S.C. 103 as obvious over Pape in view of Curbach.
Regarding claims 2, 8, and 18, Pape discloses the retaining clip is made of a noncorrosive metal, plastic, or polypropylene, and is formed in a cross shape, a linear shape, a quadrilateral shape or a circular shape (Pape disclose the sleeves #4 and #3 and pins #1 are constructed from plastic and thus the clip #2 or horizontal portion of element #3 that is considered the clip is formed from a plastic, where the figures show the cross-sectional shape to be circular for the clip). However, if the Examiner is considered to over broadly interpret Pape as disclosing a round plastic clip, it would have been obvious to have constructed each element of the anchor assembly, including the clip #2, out of plastic for strong yet cost effective purposes as well as to maintain temperature differences and changes between the elements during use and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). Furthermore, circular and quadrilateral shapes for such retaining clips are known in the art, as evidenced by Curbach, and it would have been obvious to have constructed the retaining clip of Pape to comprise of a circular or quadrilateral shape, as taught in Curbach, in order to properly maintain the grid element in position and also form a cost effective clip for use that uses known and manufactured shapes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pape in view of Curbach.
Regarding claim 12, Pape discloses spacers #3/4 which are configured to space a mesh #6 from a substrate #8, where such spacers #3/4 comprise of shafts that form through-holes that are configured to receive a pin #1 and where a horizontal flange of such spacers can be considered a retaining clip configured to directly contact the mesh #6 to fix the mesh as needed. However, Pape does not disclose the second clip is formed with the second spacer positioned so as to directly contact the grid reinforcement material as defined. Curbach similarly teaches the use of spacers and clips to attach a grid reinforcement material to a substrate, where one spacer #5 is used when a single grid material is used or two stacked spacers #5 can be used when two grid materials #2 are used and spaced from one another as well as from the substrate. Therefore, it would have been obvious to have constructed the assembly of Pape to comprise of two separate grid reinforcement materials which are to be spaced from one another and from the substrate using a spacer, as taught in Curbach, in order to increase the strength of the outer plaster layer as well as the connection strength between the plaster and substrate it is to be attached to. Thus, using two separate sets of spacers #3/4 within Pape, as taught in Curbach and as explained above, would thus comprise a grid fixing apparatus that includes a first retaining clip and first spacer formed by the spacer #3 extending between the mesh #6 closest to the substrate and the substrate, where the first retaining clip would comprise of a first through hole to receive the pin #1 and would come in direct contact with the grid reinforcement material above it, the first spacer would also comprise of a through hole and is integrally formed with the first retaining clip since element #3 is a single piece of material. The second spacer and clip would then be formed by the element #4 of Pape placed between the mesh elements #6, where the second clip, which would be element #5 of such a spacer assembly, would comprise of a through hole that receives pin #1 and would be in direct contact with the top surface of the mesh #6 and where the second spacer #4 would be integrally formed with a lower surface the second clip, such as the lower surface of the clip when it is flipped 180 degrees before use, and comprises of a through hole to receive the pin #1. The pin #1 of Pape would thus extend through each respective hole to attach the grid material #6 to the substrate and thus meet each and every feature as presently defined. As a note, the second spacer of Pape in view of Curbach is considered to comprise of a length corresponding to a diameter of the grid reinforcement material, where such dimensions comprise of a ratio relative to one another and thus are considered to “correspond” to one another, where Applicant does not further define how such dimensions are to correspond to one another.
Regarding claim 13, Pape in view of Curbach render obvious the retaining clip is made of a noncorrosive metal, plastic, or polypropylene, and is formed in a cross shape, a linear shape, a quadrilateral shape or a circular shape (Pape disclose the sleeves #4 and #3 and pins #1 are constructed from plastic and thus the clip #2 or horizontal portion of element #3 that is considered the clip is formed from a plastic, where the figures show the cross-sectional shape to be circular for the clip. Alternatively, Curbach teaches such clips can comprise of quadrilateral or circular shapes and it would have been obvious to have constructed the retaining clip of Pape to comprise of a circular or quadrilateral shape, as taught in Curbach, in order to properly maintain the grid element in position and also form a cost effective clip for use that uses known and manufactured shapes. Curbach similarly teaches the use of plastic to form the anchor assembly elements and it would have been obvious to have constructed all the elements, including the clip, of the anchoring assembly of Pape out of a plastic, as taught in Curbach, to provide a strong yet cost effective material as well as to maintain temperature differences and changes between the elements during use and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).).
Regarding claim 14, Pape in view of Curbach render obvious the grid reinforcement material is fixed to one or both sides of an upper surface of the retaining clip, and the retaining clip is simply mounted or the grid reinforcement material is fixed to the retaining clip using an adhesive (the first and second clips of Pape in view of Curbach would comprise of top and bottom surfaces that come into contact with the grid reinforcement element, where such clips are simply fixed to the grid material #6 using the clamping force from the pin #1).
Regarding claim 15, Pape in view of Curbach render obvious the anchor pin includes: a tip portion (the bottom tip portion of figure 1 of Pape) sharply formed so that the anchor pin is tacked into the object (see figure 1 of Pape, where the tip is sharp to a point and configured to tack to object through element #9); a body portion (the shaft of figure 1 of Pape) which has one side connected to the tip portion and the other side connected to a head portion (see figure 1 of Pape, where the wider portion at the top is considered the head portion); and the head portion formed at the other side of the body portion to allow hitting to be performed using the tacker or tacking device (see figure 1 of Pape).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635